—Judgments, Supreme Court, New York County (Laura Drager, J.), rendered May 14, 1998, convicting defendant, upon his pleas of guilty, of attempted criminal sale of a *341controlled substance in the third degree and attempted criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to concurrent terms of 3 to 6 years, unanimously affirmed.
Since defendant’s speedy trial motion was based entirely on CPL 30.30, a ground waived by defendant’s guilty plea, he failed to preserve his constitutional speedy trial claim (People v Rowe, 244 AD2d 295, lv denied 91 NY2d 930), and we decline to review it in the interest of justice. Were we to review this claim, we would find, after balancing the factors set forth in People v Taranovich (37 NY2d 442), that defendant was not entitled to dismissal of the indictment. We note that the delay in executing the outstanding bench warrant was entirely attributable to defendant, since it was defendant who absconded in the first place, and because defendant impeded his apprehension by using aliases and providing conflicting pedigree information (see, People v Sigismundi, 89 NY2d 587).
After affording defendant a reasonable opportunity to advance his claim of innocence, upon which defendant declined to elaborate, the sentencing court properly exercised its discretion in refusing to allow defendant to withdraw his knowing, intelligent and voluntary plea (see, People v Ortiz, 221 AD2d 176). Defendant received effective assistance of counsel in connection with his plea withdrawal application (id.). Concur— Nardelli, J. P., Andrias, Wallach, Lerner and Rubin, JJ.